Title: To Thomas Jefferson from Thomas Mann Randolph, 12 March 1798
From: Randolph, Thomas Mann
To: Jefferson, Thomas


          
            Th: M. Randolph to Th: Jefferson
            Belmont March 12. 98
          
          We rec’d. your two letters of the 22d. Feb. on the 3 inst. and that of the 2d. on the 10th. I have not been able to procure horses for George and Page yet tho’ I have taken very considerable pains myself and they as far as the hurry of the season would permit them have been looking about. There are none worth having in the neighbourhood but many pass along the road from Kentucki, for sale, and may be bought for Cash on very moderate terms. This I am convinced is the only way in which you can get properly supplied. No person who owns a Mule of the Don Carlos breed but prizes him as high as we do—I have been trying all the Winter to get some & cannot tho’ I w’d. willingly give 40£ a piece.
          Mr. Trist arrived here on Saturday Morning & remained with us till today—I have little hope of his settling here, he passed thro’ Frederic & Berkeley on his way from Philad’a. and was charmed with the appearance of that Country—ours is too unlike to please him. Indeed I perceived today as I accompanied him great part of the way to Charl’lle. that the face of the country which you know is gloomy enough in its present state made a strong impression on him. I join him tomorrow to shew him Lewises farm which he will I think soon turn from. We are all well & impatient for your return.
          yours most affectionately
          
            Th: M. Randolph
          
        